            Case 1:17-cv-00124-LLS Document 130 Filed 09/17/20 Page 1 of 4
[J ORIGI N,   E ase 1:17-cv-00124-LLS Document 129 Filed 09/16/20 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK

       FEDERAL TRADE COMMISSION and                      Case No. 1:l 7-cv-00124-LLS
                                                                                      ,.
                                                                                     .,,
       THE PEOPLE OF THE STA TE OF NEW
       YORK, by LETITIA JAMES, Attorney
       General of the State ofNew York,

                             Plaintiffs,
                                                                           ·USDC SONY
                                                                            DOCUMENT
                             V.
                                                                           ELECTRO~ICALLY FlLED
       QUINCY BIOSCIENCE HOLDING                                           DOC #: _______,__,,__,__
       COMPANY, INC., a corporation;
                                                                           DATE FILED:        -,/i1/io
       QUINCY BIOSCIENCE, LLC, a limited
       liability company;

       PREVAGEN, INC., a corporation
       d/b/a/ SUGAR RIVER SUPPLEMENTS;

       QUINCY BIOSCIENCE
       MANUFACTURING, LLC, a limited
       liability company; and

       MARK UNDERWOOD, individually and as
       an officer of QUINCY BIOSCIENCE
       HOLDING COMPANY, INC., QUINCY
       BIOSCIENCE, LLC, and PREY AGEN,
       INC.,

                             Defendants.


        ,....[PRQ:P9S5D]~TIPULATED ORDER TO EXTEND THE DEADLINE FOR RULE
                            30{b){6) DEPOSITIONS OF PLAINTIFFS
                                                                                                         L <..   ~

             WHEREAS Plaintiffs Federal Trade Commission and the People of the State ofNew York

      by Letitia James, Attorney General of the State of New York ("Plaintiffs") and Defendants Quincy

      Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy Bioscience

      Manufacturing, LLC, and Mark Underwood (collectively, "Defendants") (Plaintiffs and

      Defendants, collectively, "Parties") have met and conferred regarding the deadlines in the
       Case 1:17-cv-00124-LLS Document 130 Filed 09/17/20 Page 2 of 4
         Case 1:17-cv-00124-LLS Document 129 Filed 09/16/20 Page 2 of 4




Stipulated Order Allowing Remote Depositions and Revising Fact Discovery Schedule (ECF No.

110) (the " Scheduling Order");

       WHEREAS the Scheduling Order provides that all fact witness depositions will be

completed by September 30, 2020;

       WHEREAS on August 21 , 2020, Defendants served Plaintiffs with Defendants ' proposed

Rule 30(6)(6) topics for depositions of their Rule 30(6)(6) designees ;

       WHEREAS on September 2, 2020, the Parties held an initial meet-and-confer session with

respect to the proposed Rule 30(6)(6) deposition topics ;

       WHEREAS Defendants requested at the September 2, 2020 meet and confer that Plaintiffs

present their concerns about the permissibility and scope of the proposed Rule 30(6)(6) depositions

in writing, which Plaintiffs provided by letter on September 9, 2020;

       WHEREAS on September 8, 2020, Defendants served Notices of Depositions pursuant to

Rule 30(6)(6) upon Plaintiffs;

       WHEREAS Plaintiffs have represented that they are unable to proceed with depositions

on the noticed dates of September 22 and 24, 2020;

       WHEREAS the parties are continuing to meet-and-confer with respect to the

permissibility and scope of the noticed topics; and

       WHEREAS there have been three prior extensions of various case deadlines in this matter,

which this Court has granted in Orders dated March 6, 2017 (to allow Defendants to file a Motion

to Dismiss), on March 20, 2020 (to allow Defendants to complete document production), and on

June 8, 2020 (to provide for conducting depositions remotel y in light of the COVID-19 pandemic).
         Case 1:17-cv-00124-LLS Document 130 Filed 09/17/20 Page 3 of 4
              Case 1:17-cv-00124-LLS Document 129 Filed 09/16/20 Page 3 of 4




         IT IS HEREBY STIPULATED AND AGREED between and among the Parties, by and

through their undersigned counsel, as follows:

         1.       Rule 30(b)(6)Depositions : The deadline for Defendants to complete any Rule

30(b)(6) depositions of Plaintiffs shall be extended from September 30, 2020 up to and including

October 30, 2020. No additional discovery shall be served between October 1, 2020 and October

30, 2020 except for discovery that arises out of any Rule 30(b )(6) depositions of Plaintiffs and/or

the negotiations regarding the Rule 30(b )(6) notices.

         2.       Status Conference: The Status Conference currently set for October 16, 2020 at

2:30 p.m. is adjourned to November    __!f__, 2020 a t ~ p.m.

SO STIPULATED:

Dated:            New York, New York
                  September 16, 2020


FEDERAL TRADE COMMISSION                      PEOPLE OF THE STA TE OF NEW YORK
                                              BY LETITIA JAMES


 ls/Michelle Rusk                              LETITIA JAMES
 MICHELLE RUSK                                 Attorney General of the State of New York
 ANNETTE SO BERATS
 EDWARD GLENNON                                By: Isl Kate Matuschak
 Federal Trade Commission                      JANEM.AZIA
 600 Pennsylvania A venue, NW                  Bureau Chief
 Washington, D.C. 20850                        KA TE MA TUSCHAK
 202-326-3148, mrusk@ftc.gov                   Assistant Attorney General
 202-326-2921, asoberats@ftc.gov               STEPHEN MINDELL
 202-326-3126, eglennon@ftc.gov                Special Assistant Attorney General
 202-326-3259 (facsimile)                      Consumer Frauds and Protection Bureau
                                               28 Liberty Street
 Attorneys for Plaintiff                       New York, NY 10005
 FEDERAL TRADE COMMISSION                      Tel: (212) 416-6189 ; Fax: (212) 416-6003
                                               Email: kate.matuschak@ag.ny.gov
      Case 1:17-cv-00124-LLS Document 130 Filed 09/17/20 Page 4 of 4
        Case 1:17-cv-00124-LLS Document 129 Filed 09/16/20 Page 4 of 4




FOR KELLEY DRYE                               FOR COZEN O'CONNOR


 Isl Geoffrey W. Castello                      Isl Michael B. de Leeuw

Geoffrey W. Castello, III.                     Michael B. de Leeuw
Glenn T. Graham                                Tamar S. Wise
Jaclyn M. Metzinger                            Kristen Keehan
Kelley Drye & Warren LLP                       Cozen O'Connor
 l OI Park A venue                             45 Broadway Atrium, Suite 1600
New York, NY 10178                             New York, NY 10006
(212) 808-7800                                 (212) 908-1331
gcastello@kelleydrye.com                       mdeleeuw@cozen.com
ggraham@kelleydrye.com                         twise@cozen.com
jmetzinger@kelleydrye .com                     kkeehan@cozen.com

Attorneys for Defendants                       Attorneys for Defendant
Quincy Bioscience Holding                      Mark Underwood
Co., Inc., Quincy Bioscience, LLC, Prevagen
Inc., and Quincy Bioscience Manufacturing,
LLC




 SO ORDERED, this        q-f/.    day of

    S c r ~ ~,2020,




 LOUIS STANTON
 UNITED STA TES DISTRICT JUDGE
